.
                                                            626




      OFFICEOFTHEA~ORNEY     GENERALOFTEXAS
                      AUSTIN




Ronorrblo Dan Vi. Taokson
Dirtrlot  Attornar
Rouaton, Torar

D4rr Sirr
                            taxer in ina




     tsraa rlll  not
     alonthB ima JP

     Aauereor   an




                          h a ey8tea br approved by
                          d ir the  ruperriroxy power
                            to forms and otbsr regu-
                          0r 0tb4r orrlc4rd     Kurt
                                     th4 rpproral or
                                      county, Texas,
     undrr l  pplloab1.r atatUt44 got4rn~     EarriB
     county, including Art1014 1656a. Yern. Ann.
     ClV. stat.9
Hon. !&A ‘;I.    Jaokaon - Pag4 2



           “4. no tha obllgatlona 0r th4 0rfb
     cl41 bond or tha Aaararor       aad Collator ax-
     tead  to mnl44    held   in the apaolal loaouat
     prior to paymant     into bhr County Trramaror?~
                                                    .
          Yootlonr 1, 2 and 3 or Artlola 73450,P4mon~r
Annotated Oltll Statut4r,      rradl


             “aeotlon 1.    On and arter   July 1; 1937,
      taxpaprs     owing d4linquont Stata mud sounty
      taxes, oored~~&    toth  real ratate and pcaoaal
      pro rty,     shall be pralttsd     to pay auoh
      de1 It qqnt tarea in partlal       ly nwntsunder
      a aptam whloh ahall ba hero in arter provided
      ror. ,.,
     ?        *Partial          papunt or lnat.allumat
                aaoount         sy4t4m to be oreated
              “310.       2.     The Aaaaasor
                                     and Collsotor
      or    Tax44 of aaoh oounty of thlr  State ahaU
      oreate and eatabllah   a partial paymant or
      inatallamt  aooouut lyatem wharaby all
      dallnqusnt taxpayer8 dealrlw     to pay th4lr
      taxaa under tha prorlaiona    of thla Aot may
      do aoe

              Wmb4r            or   lnatallmuntr~           tb4       0r
                m-t

              *sao.       3.     All    paymnta       rsoelvad             by   the
      Araaaaor        and      CoUrotm         of   Taxer         Utkdar    tha
      proorlal~na of          ahall ba dua md sf-
                                thlr   Aot
      abla within tw4aty (20) monthr mm th4 x ate
      or July  1, 1937 mah pnpantr bsing drrr and
      payebla ln tan 110) equal i?MallwitO,     proI
      tided t&It the rim payllwult or auoh partlaf
        apsntr  rhall be aada on or bsiora Saptenber
      f.,   1937.9
&I.   Dan W. Jaoka~n - Pa&e                      3



            IA prori4lng   that all papmats rroelrad
 uudu the Aot 4hould bo due and pep blo vdthin twanty
mmthr iron tha date of July 1, 1937,it la our
 opiaion that Seotlca 3 had th4 4rr4ot of &iog tb
Aaatoporatlvo     aftar tha 4xplratfoa    0r aald tranty
        . &oh, w4 unduatand,      ham teen tbr lntupra-
 tation glaard upcm tb Aa by the Comptrdler~a         orrloa
 and all oounty 0ffiolal8    *ho had aotad tier   tin  statute.
.rSawuing your firaD quartion,     it la our opinion that
Arti@b7Ji&      18 not AOW in ror44 and 4rr44a.

               34    fto*la dr r saouraalvea                 to your rourth qtE48tiOA.
ThS 4bUrta har4 mfer parsad 00 thla oxaot qu44t;OA 44 far
am wa hato been   abla 80 rind.     IA Howell T, State   ll&
3. WI' (2) 747,a Oounty'tPx collector      had moeire d batal&
nnnt  p4yn4~ts  of dalinqwmt    taX41.   U4 ma  chargs~  rdth
having ml8approprlat4d    aoma 0r suob runda, it being al-
14ead that 4dM ser8 public ?p4tey8 and oonrioted. Thg
Court or Crirsinal~Apgmlr    suataln4~~th4   oonrlotlon.   -In
011Ver To      LiAdMy,          125 3. 8. (2) 1097,            by ttte3s~ AAtOAiO
Court of Civil            Appeals, a        ds       uty tax oolleotor had takan
irola a taxpa~ar Oha sum Of 3 t ,900.OO in oash 6nd had
Faad      8 oertiliaato    that all tax44 dur by bin h4d b4en
     . Ap rently th4 dsputy navsr p4id Wa
to hIa-pr r noipal.     ‘%4 tarpayer    oued tba ta
havr aald aun of 34,900.OO proparlj          oredfto
a regular    tax raoeipt    103066.   The  wr4ty on tbs bond was
aads a put?. Plaintifr          peYaU4d    in both the trial
OOUTtMb m4 cIUWt Or CiYii Appb,                it ba     held t!mt
derandant tax oollsotar       146 ratog%md ta day 9.l ability     00
the  ground $hat 1466 thaa th4 full aaou~t-dw had baOA
aaosptad. ‘Pi14 oourt pointed       out howrtsr      that the deputy
had ra resented to the taxptyrr bat tb &b 900.00 ~44
wsi0 Pfmt.       Tha Supr4m Court refused 4 writ oi arrori
arm ~~rloea Indemnity 00, ‘I* Xeria Ind. School Dirt.,
1,7s. w. (2) 682, Waao Court of Oi~ll App4SlS~,ODiAiOA            by
Judgs Alexander, error       dlemlaacld, wo quotrt             ,.

            Vho fund4 alaapproprlated    by A.rrio&ton
      were oollaobd   b b&a     taxer olalmd     0 bo
      dru th4 aohool ul       ,   The appellant   oon-
      t4nda that it w6a n4o4aaary ror th4 district
      to allege asd’prove that it had authcwlty to
      14~   tax08 and boa~464 I 14eallrvy,      and
      that th0           rUd4    f404ired            bt ATAAOOA       w4re    ao-
      tully         due  tha blatrlot    by the QxOg+V    Wn4C4
      ga   guoh      taxes:   ~Th4 bond bouud th4~6~4ty
                     to mab    good   a~& roimbrrr 4 th8 dlatrlot                   ;
      :2%l             poounlrry low rortgdxm t by the ob-
      llgrg,        Or    IILOA4y.    44OUdt&44          Or Other     D+rSOnal
      pmp*rtJ            in tb       poaaepion          of   thr   pr~olD*l
                                                                                          629




HOA. Dan Wr JaokrOA - kSg4 4


         or ior thr porarasIon ob whloh ho I8 roapondblr,
         by any act or dlrhonaaty OA the part 0r sald                          rinoi-
         pal ti the dlaohargo of ths dutI4a oi him or ip 4s
        or~poaItloA am met rorth in reld               ltatearnt         rrferred
         tOa MlOUAtiA~       t0 lSrO.Af 01: 4mb4ZAbA4At.'                  Thr ~,..,--_.c.~~
        iUAds    OOlleOt4d by AzrlAgtOA W4r4 rsoolrrd                    by bla
        by vlrtuo of him offloo am tax oollaotor                     and am
         taxer olaimed to br duo the dintriot                 by tb poprtr
        owmra ror tha u4e end ban4rlt or me dirtriot,
        en6 It waa him dut to looount to the dirtriot ror
         awh funds        rogar d on8 oi whothor tbywsrr                   logally
        or lU4galiy        oolhotad rroa t& propr*tr                 oimar8.
        Ha was tha agent of the dlatrlot               in oolhctlng             the
        taxer, and uhatsrar oaaa into hia hands as ruoh
        bsoaas tha property or hIa prinolpal.                     Ii any of
        auoh taxrs w4rs illegal4             ooll4ot4d      troa tha pry
        Q4rty ow~srs         the dl8tdOt      and AOt ArringtOA would
        be rsaponaibie        for a raturn thsreof          to tb &a=~-
        p4rty owner am Th4 dIrtrIot             th4reforr       beosme       M-
        titled     to tbr   iumls regardleaa        al whether that
        wer4 14gal4        oolleotrd    rroa   ths proparty owaara, and
        was entltlod       to rwofer      rrom thr oollroter’r
        surety,       upon hi8 iaIl\rtr    to aoaouut ior meld iundr.
        Webb Countr ‘I* Gonzales, 69 T4x. 455, 6 9, 3. 781;
        TarraAt CouAty T. FLogera, 104 Tex. 224, 135 5. il. 110,
        136 5. i?. 2551 County of G4lTeatoA T* Galrsston Gem
        Company, 72 T4r. 509, lo 5. ‘x. 583.m
             i\'ear4 parauaaed tba t your r0wth      quest Ion should b4
answrrrd fn tha afrlrnaatltr.      ~eererthelsra,    the exaot point
hem n4lar t44A paaa4tl upon by our app4llatr         oourta aoi 14
resp4o)iully     l~~r st thr lA4drlaablllty     .aC IAaWurating a
proc.rdure oonoerAlA& whlah ,tirS      fr at l4ast S&4 question
or the 4urety@s liability.
           Ws &all  AOWdevote o~r841o4o to your remAd and
third  questlM6~ The iaot that tihs acrlleotor &ht    br r4-
sponalbla ok his ton6 for ooll4ctloAI   handl4d ln that way
dwa   not IWSA that it wolildto a proper prooedurot
           Th4 Coaptroll4r    ad?l44a w that hr ha4 netec et
tamptsd under thr ru14 making      powers &$YOAhim by Artlolr
4344, .kavleod 01~11 Staktra,      to author144 suoh action.   On
the other hand, h4 t4118 us that OA stery OooaaioAtht
th4 qucatlon hem b4rA pr4aeAted to hla, at kast       during tbo
.




    Xon. Dan 3. Jackson      - P4go 5


    pr088nt aUmlnlstration  or that orrice, ha has aLvise
    acalnat it - except during the life 0r art. 73450.       In
    Art. 7260, ReVi88d Civil Statuter,     the Tax Colleotor
    la required to uake monw      .reports Md to faake payment
    to the Stata Trea8urer or a      monepu oolleoted by him ror
    the 8tate durlug said nont # . Cults eviaent.lJ t&a rtatuter
    rlxlng the bond8 oi the tax oolleotoz,     Art& 72.4797249,
    Revised Civil Statut48,  were enaated with the provlalons
    of Art. 7260 la miad, and in the view that no 8uoh a fund
    as tha ona propclad should be allowed to aaoumulate.       ae
    enawer your seoond qucstlon In the negative,     ln view oi
    rhloh we do not deem It nuoaoaary to fur thar deal with
    your third quastlon.
               It may not be 8mlos ror us to ramMan       that a
    tarpayer mar pay hi8 dsllnquent    taxes due for a    parti-
    oular year on a gleoe of propert     without paying    do-
    llnquent  taxes tar other ye4r8*    The Comptroller    adviser
    that he haas alwayr pemftted   this to be done.